     Case 2:17-cv-00445-KJM-DB Document 75 Filed 08/13/20 Page 1 of 2

 1   XAVIER BECERRA
     Attorney General of California
 2   ELIZABETH S. ANGRES
     Supervising Deputy Attorney General
 3   GARY OSTRICK
     Deputy Attorney General
 4   State Bar No. 211031
      300 South Spring Street, Suite 1702
 5    Los Angeles, CA 90013
      Telephone: (213) 269-6523
 6    Fax: (916) 731-2120
      E-mail: Gary.Ostrick@doj.ca.gov
 7
     Attorneys for Defendants Medical Board of
 8   California, Kimberly Kirchmeyer, Dev GnanaDev.,
     M.D., Denise Pines, Michael Bishop, M.D., Randy
 9   W. Hawkins, M.D., Howard R. Krauss, M.D.,
     Sharon Levine, M.D., Ronald H. Lewis, M.D.,
10   Gerrie Schipske, R.N.P., J.D., Jamie Wright, Felix
     C. Yip, M.D., Cathy Lozano, Paulette Romero,
11   Cyndie Kouza, Peter Tom, M.D., Khosrow Afsari,
     M.D., and Smita Chandra, M.D.
12

13                         IN THE UNITED STATES DISTRICT COURT

14                       FOR THE EASTERN DISTRICT OF CALIFORNIA

15

16   ERNEST LINCOLN BONNER, JR., M.D.,               Case No. 2:17-CV-00445-KJM-DB
17                                          Plaintiff, ORDER APPROVING THIRD
                                                       STIPULATION FOR MODIFICATION
18                 v.                                  OF SCHEDULING ORDER
19                                                   Judge:     Kimberly J. Mueller
     MEDICAL BOARD OF CALIFORNIA, et al.,            Courtroom: 3
20
                                       Defendants.
21
                                                     Trial Date    Not set yet
22                                                   Action Filed: February 27, 2017
23

24

25

26

27

28

            [PROPOSED] ORDER APPROVING THIRD STIPULATION FOR MODIFICATION OF SCHEDULING
                                                       ORDER (Case No. 2:17-CV-00445-KJM-DB)
     Case 2:17-cv-00445-KJM-DB Document 75 Filed 08/13/20 Page 2 of 2

 1          Upon review and consideration of the Third Stipulation for Modification of Scheduling
 2   Order submitted jointly by Plaintiff Ernest Lincoln Bonner, Jr., M.D. (Plaintiff) and Defendants
 3   Kimberly Kirchmeyer, Cathy Lozano, Paulette Romero, Cyndie Kouza, Peter Tom, M.D.,
 4   Khosrow Afsari, M.D., and Smita Chandra, M.D. (collectively, Defendants), and for good cause
 5   shown, the Court HEREBY ORDERS:
 6         The Status (Pretrial Scheduling) Order dated September 20, 2019, as modified by the
 7   Orders dated February 7 and March 30, 2020, is hereby modified as follows:
 8          1.      The deadline for the completion of non-expect discovery shall be extended from
 9                  September 4, 2020, to December 4, 2020.
10          2.      The deadline for the exchange of expert disclosures shall be extended from
11                  September 15, 2020, to December 15, 2020.
12          3.      The deadline for the exchange of rebuttal witness disclosures shall be extended
13                  from October 15, 2020, to January 15, 2021.
14          4.      The deadline for the completion of expert discovery shall be extended from
15                  October 30, 2020, to January 29, 2021.
16          5.      The deadline for the hearing of dispositive motions shall be extended from
17                  December 11, 2020, to March 26, 2021.
18          6.      The deadline for the completion of settlement efforts, including a settlement
19                  conference with the Magistrate Judge, shall be extended from January 8, 2021, to
20                  April 30, 2021.
21          IT IS SO ORDERED.
22   DATED: August 12, 2020.
23

24

25

26

27

28
                                                      1
             [PROPOSED] ORDER APPROVING THIRD STIPULATION FOR MODIFICATION OF SCHEDULING
                                                        ORDER (Case No. 2:17-CV-00445-KJM-DB)
